In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2984 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

MARCEL A. WALTON, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division 
            No. 15‐cr‐723 — Thomas M. Durkin, Judge. 
                     ____________________ 

    ARGUED OCTOBER 2, 2018 — DECIDED OCTOBER 25, 2018 
                ____________________ 

    Before BAUER, KANNE, and SCUDDER, Circuit Judges. 
    PER CURIAM. Marcel Walton, a “Grand Sheik” of the Moor‐
ish Science Temple of America in Chicago, stole more than $3 
million  from  the  Internal  Revenue  Service  (“IRS”)  by  filing 
and assisting others in filing fraudulent tax returns. He pled 
guilty to mail fraud, see 18 U.S.C. § 1341, and was sentenced 
to 68 months’ imprisonment—below the advisory guidelines 
2                                                     No. 17‐2984 

range. On  appeal, Walton asserts that  the district  court vio‐
lated  his  due‐process  rights  by  relying  on  inaccurate  infor‐
mation  in  determining  the  appropriate  sentence.  Because 
Walton does not show that any information was false, nor that 
the district court relied on any inaccuracies, we affirm. 
                        I. BACKGROUND 
    The  Moorish  Temple  is  a  religious  organization  that  be‐
lieves Moors are the rightful owners of North America. As a 
“Grand Sheik,” Walton preached that the United States gov‐
ernment occupies Moorish land and now owes its members 
payment, which they could acquire by filing specialized tax 
returns. Many people filed fraudulent tax returns at Walton’s 
urging. He took a percentage of the refunds some of his fol‐
lowers received.  
    Walton  pled  guilty  to  mail  fraud.  At  the  close  of  the 
change‐of‐plea  hearing,  the  judge  asked  the  government  to 
provide information about defendants who had been prose‐
cuted  for  similar  schemes—specifically,  the  actual  and  in‐
tended‐loss amounts and the ultimate sentences. The govern‐
ment’s submission (included as an attachment to the Presen‐
tence Investigation Report (“PSR”) and updated via email be‐
fore  sentencing)  shows  that  the  other  defendants  received 
sentences  ranging  from  probation  to  28  months’  imprison‐
ment.  Meanwhile,  the  probation  officer  calculated  a  guide‐
lines imprisonment range of 70 to 87 months for Walton. Wal‐
ton had a criminal history category of I and the offense level 
was set at 27, based on an agreed‐upon intended‐loss amount 
of $16,391,161.  
   At  the  sentencing  hearing,  neither  party  contested  the 
guidelines calculation, including the use of $16 million as the 
No. 17‐2984                                                                3 

intended‐loss  amount,1  but  they  disputed  the  appropriate 
sentence.  The  government  argued  that  Walton’s  leadership 
role—specifically, instructing at least nine people to prepare, 
or preparing for them, phony tax returns—distinguished him 
from the defendants listed in the chart and warranted a higher 
sentence  within  the  guidelines  range.  The  government  also 
emphasized that in some cases the victims were “vulnerable” 
because there were elderly, homeless, destitute, or caring for 
sick relatives. 
    Walton  asked  for  a  12‐month  sentence,  based  in  part  on 
his personal circumstances, including his age, his history of 
employment, his lack of criminal history, and his ready guilty 
plea. And although he admitted that “he helped others do it,” 
he emphasized that he did not invent the scheme. He further 
argued that of all the defendants on the government’s chart—
which his counsel deemed “helpful”—“very, very, very few 
people  have  ever  been  sentenced  within  the  guidelines.” 
Moreover, Walton said, a higher sentence would result in un‐
warranted  sentencing  disparities  because  he  learned  about 
the  scheme  from  a  defendant  in  another  case,  who  had  re‐
ceived a 24‐month sentence.  
  The district court imposed a 68‐month sentence. The judge 
emphasized  Walton’s  exploitation  of  vulnerable  followers, 

                                                 
      1 This includes the losses directly attributable to Walton and to nine 

named  followers  interviewed  by  federal agents  who  reported  acting  on 
his instructions. At  least  five  of  them—those  who successfully  obtained 
tax refunds—were also prosecuted. The government maintained at sen‐
tencing that the scheme involved an intended loss that was much greater 
than $16 million and involved more than nine people, but elected to rely 
upon the intended losses attributable to the people who reported that Wal‐
ton had recruited them. 
4                                                        No. 17‐2984 

some of whom were elderly or homeless, and many of whom 
believed his religious rhetoric and had not committed crimes 
before meeting him. The judge also confirmed that no one on 
the government’s chart received a leader‐organizer enhance‐
ment, as Walton had. The “most aggravating fact” was that 
Walton was responsible for “law‐abiding people who got into 
this and ended up … going to jail” just so he could get a “piece 
of the action.” Regarding the need to avoid unwarranted sen‐
tencing disparities, the district court explained that the “key 
distinguishing feature” was that the others, with two possible 
exceptions, “weren’t leaders,” whereas many people, some of 
whom were prosecuted, filed phony returns “because of Mr. 
Walton.” 
    To  the  defendant’s  vague  protest  that  he  “didn’t  neces‐
sarily have access to the factual backgrounds concerning all 
similar  cases  …  including  the  ones  on  [the  government’s] 
chart,”  the  judge  responded  that  there  was  no  dispute  that 
this defendant, Walton, lured at least nine people into crimi‐
nal activity. Further, considering potential sentencing dispar‐
ities,  the  district  judge  disregarded  the  chart  as  useless,  be‐
cause  the  intended  losses  for  all  the  listed  defendants  were 
not  comparable.  Finally,  after  announcing  the  sentence,  the 
judge asked Walton if he wished to address “anything else,” 
and Walton said he did not.  
                            II. ANALYSIS 
   On appeal, Walton argues that the district court erred at 
sentencing by relying on untested representations about Wal‐
ton’s  leadership  role  and  uncorroborated  sentencing  data 
about  other  tax‐fraud  prosecutions.  If  a  defendant  has  pre‐
served his or her objection, we review procedural sentencing 
errors  de novo.  United States  v.  Young,  863  F.3d  685,  688  (7th 
No. 17‐2984                                                         5 

Cir. 2017). But Walton’s conduct at sentencing shows a forfei‐
ture: he relied on some of the information he now challenges 
and only vaguely protested that he “didn’t necessarily have 
access  to  the  factual  backgrounds  concerning  all  similar 
cases,” after the judge stated that Walton’s leader‐status dis‐
tinguished  him  from  those  prosecuted  in  similar  schemes. 
And Walton failed to challenge at all the government’s state‐
ments regarding the vulnerability of his co‐schemers. There‐
fore, we review for plain error. See United States v. Butler, 777 
F.3d 382, 386–87 (7th Cir. 2015). 
    The  Fifth  Amendment  guarantees  the  right  to  be  sen‐
tenced  based  on  accurate  information.  See  United States 
v. Tucker, 404 U.S. 443, 448–49 (1972); United States v. Adams, 
879 F.3d 826, 829 (7th Cir. 2018). To establish a violation, a de‐
fendant must show both that the information is false and that 
the court relied on it. United States v. Musgraves, 831 F.3d 454, 
469 (7th Cir. 2016). Walton can show neither, and so there is 
no error, let alone one that is “plain.”  
    Walton  begins  by  listing  four  “unproven,  disputed,  and 
unsupported facts”: (1) he preyed on vulnerable followers; (2) 
he was a “leader” in contrast to “all others” who have been 
prosecuted for similar crimes and that he led other people into 
his scheme; (3) he profited from a 10% “tithe” from followers 
who got unwarranted tax refunds; and (4) the $16 million in‐
tended  loss  far  exceeded  the  stakes  in  other,  similar  cases. 
Walton says that he has “since verified” that many of the facts 
the government stated were “false and unreliable,” by exam‐
ining public records in other prosecutions. The remainder of 
these facts he dismisses as “unsupported.”  
6                                                            No. 17‐2984 

    It  appears  that,  in  part,  Walton  argues  that  these  state‐
ments are “unsupported” because the “record on appeal” ex‐
cludes the documents before the district court that could have 
supported them, such as the parties’ sentencing memoranda, 
the  probation  officer’s  sentencing  recommendation,  and  the 
government’s version. But there are no documents in the ap‐
pellate record that should not be there. And even if the record 
on appeal did exclude the documents that Walton disputes, 
the uncontested record provided a sufficient basis for the dis‐
trict court to make the findings Walton challenges, so this ar‐
gument lacks merit.  
    Walton contends first that the government mischaracter‐
ized information related to his leadership role in persuading 
others  to  join  the  scheme.  He  asserts  that  the  district  court 
could not rely upon the existence of the purported followers 
who received, or tried to obtain, fraudulent refunds at his urg‐
ing,  because  none  of  them  testified,  and  the  record  did  not 
contain  their  written  statements  or  other  evidence.  But,  as 
Walton admits, the Rules of Evidence do not apply at sentenc‐
ing hearings. As long as information “has sufficient indicia of 
reliability  to  support  its  probable  accuracy,”  United  States 
v. Sunmola, 887 F.3d 830, 839 (7th Cir. 2018) (quoting United 
States  v.  Vivit,  214  F.3d  908,  916  (7th  Cir.  2000)),  it  does  not 
require full corroboration, United States v. Sandidge, 784 F.3d 
1055, 1062 (7th Cir. 2015). 
   Here, uncontested documents like the plea agreement and 
the PSR, which the district court adopted after allowing Wal‐
ton the opportunity to object, support the district judge’s find‐
ing that Walton led others into the scheme. To support its ar‐
gument that Walton was a leader, based upon his enlistment 
No. 17‐2984                                                         7 

of followers, the government said: “those were the individu‐
als where we’d had law enforcement agents go out, get those 
statements, and/or put these individuals in grand jury.” Also, 
the  PSR  proffered  that  “the  IRS  interviewed  …  individuals 
and those individuals identified the defendant as the one who 
prepared, or caused the preparation of their false 1041 forms.”  
    Similarly,  to  support  the  existence  of  a  10%  kickback  to 
Walton, which the government called a “tithe,” the govern‐
ment pointed to the plea agreement, in which Walton agreed 
that “various individuals such as temple member Christopher 
Mietus, who filed three tax returns by Mr. Walton, received 
$900,000, and then  gave Mr. Walton $90,000.”  The  PSR  also 
states that Dawn Shannon “received a $300,000 refund check, 
of  which  she  gave  $35,000  …  to  the  defendant,”  and  that 
Ronald Taylor “received a $300,000 refund check” and “gave 
$35,000 to the defendant and another $4,400 to the … Temple, 
which were both deposited by the defendant.”  
    Walton does nothing to challenge the accuracy of this in‐
formation. In rebuttal, he offers only his own vague specula‐
tion that other leaders must have been prosecuted: he reasons 
that other ring leaders must be listed on the sentencing chart 
that the government provided simply by virtue of the sheer 
number  of  false  tax  returns  submitted  as  part  of  similar 
schemes. Such naked assertions do not meet Walton’s burden 
to show that the district court relied on inaccurate facts. See 
United States v. Musa, 946 F.2d 1297, 1307 (7th Cir. 1991).  
   Furthermore, Walton did not contest the leader/organizer 
enhancement,  and  the  judge  focused  specifically  on  the  fol‐
lowers whom Walton himself led into the scheme. When the 
judge relies on the PSR, “[t]he defendant must do more than 
merely deny the facts in the report; instead, he must provide 
8                                                      No. 17‐2984 

some evidence calling into question the accuracy or reliability 
of  the  information  in  the  PSR.”  United  States  v. Harmon,  721 
F.3d 877, 889 (7th Cir. 2013). Here, Walton does not show any 
inaccuracy, and he has not demonstrated that the PSR and the 
factual basis in the plea agreement are unreliable; he simply 
asks for more proof than the government is required to give. 
The district court properly considered the documents under‐
lying the government’s assertions, see Adams, 879 F.3d at 829, 
and they support the truth of the information provided at sen‐
tencing. 
     Walton next takes issue with what he deems the unsup‐
ported  proposition  that  the  $16  million  intended  loss  at‐
tributed  to  him  (without  dispute)  far  exceeds  what  the  de‐
fendants in other cases were held responsible for. Again, he 
did not complain about the comparison chart before or at the 
sentencing hearing, at which he deemed it “helpful” in light 
of  the  government’s  superior  ability  to  round  up  the  infor‐
mation.  Moreover,  Walton’s  post‐sentencing  research  does 
nothing to support his point that the district court used inac‐
curate information: he lists certain defendants as to whom he 
thinks the intended loss amounts were understated, but even 
the non‐inflated numbers he posits do not approach the $16 
million  figure  to  which  he  admitted.  In  any  event,  when  it 
came to the intended‐loss figures, the district court ultimately 
rejected the chart’s relevance to Walton’s sentencing, because 
the government had not identified a defendant similarly situ‐
ated to Walton in that regard. The court looked at Walton in‐
dividually.  
     Next, whether the district court relied on statements about 
Walton’s co‐schemers’ vulnerability is a closer call, but even 
if  it  did,  the  court  would  not  have  violated  Walton’s  due‐
No. 17‐2984                                                     9 

process rights by doing so. First, the record shows that Walton 
used his religious clout to persuade his followers to commit 
crimes:  he  recruited  through  the  Temple  and  justified  the 
fraud with reference to the federal government’s debt to the 
Moors. The district court, therefore, reasonably inferred that 
Walton  leveraged  his  authority  and  followers’  beliefs.  See 
United States v. Anaya, 32 F.3d 308, 313 (7th Cir. 1994).  
    And though the government said for the first time at sen‐
tencing  that  some  of  Walton’s  co‐schemers  were  elderly  or 
homeless, it had argued before the hearing, in its Sentencing 
Memorandum, that he preyed on his followers’ vulnerabili‐
ties. Furthermore, the PSR named several of Walton’s follow‐
ers,  so  he  could  have  anticipated  the  government’s  argu‐
ments. And yet again, Walton does not show that some of the 
followers  he  recruited  were  not  vulnerable,  so  he  cannot 
demonstrate that this information is untrue. He cannot baldly 
state the information is unreliable without providing a reason 
to call it into question.  
                       III. CONCLUSION 
    Because Walton’s due‐process claim is meritless, the dis‐
trict court’s judgment is AFFIRMED.